Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 01/10/2022. As directed by the amendment: Claims 1 and 11 are amended. Thus, claims 1-20 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rappl et al (2015/0136746) in views of Luck et al (8785817).

	For claim 1, Rapple teaches a welding power supply (fig.1-5) (abstract), comprising: a first terminal and a second terminal (40 and 76 as shown in fig.1) configured to be connected to welding equipment (14 or 78) (par.19); 
 	power conversion circuitry (18 as shown in fig.1) configured to convert input power to weld power and to output the weld power via the first and second terminals (par.16); 
 	an interface (22 as shown in fig.1), comprising: one or more first input devices configured to receive a selection of a wire feeding weld process (par.31, lines 1-5); and; and control circuitry (20 as shown in fig.1) configured to, in response to receiving, via the interface (22 as shown in fig.1), an input associated with at least one of the wire feeding weld process control the polarity of the weld power output via the power conversion circuitry to the first and second terminals (par.17, lines 1-15 and par.23). 
 	Rapple fails to teach an interface comprising a second input device configured to receive a selection of a value of a welding parameter and to alternately receive a selection of a polarity of the weld power in association with the selection of the value of the welding parameter by exceeding a range of the selectable values of the welding parameter via the second input device.

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding interface of Rapple to include a selection of a polarity of the weld power as taught by Luck for purpose of allowing the controller to regulate at least one of the plurality of welding parameters in response thereto (Luck, col.2, lines 47-48).
For claim 4, Rapple in view of Luck teaches the invention as claimed and discussed above; however, Rapple fails to teach wherein the interface is configured to receive the selection of the polarity of the weld power in association with a weld inductance parameter. 
Luck further teaches wherein the interface is configured to receive the selection of the polarity of the weld power in association with a weld inductance parameter (col.4, lines 35-41).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding interface of Rapple to include weld inductance parameter as taught by Luck for purpose of allowing the 
For claim 5, Rapple in view of Luck teaches the invention as claimed and discussed above; however, Rapple fails to teach wherein the control circuitry is configured to, in response to selection of the polarity of the weld power, control the weld inductance parameter to have a predetermined value. 
Luck further teaches wherein the control circuitry (13 as shown in fig.1) is configured to, in response to selection of the polarity of the weld power, control the weld inductance parameter to have a predetermined value (col.4, lines 35-41).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding interface of Rapple to include weld inductance parameter as taught by Luck for purpose of allowing the controller to regulate at least one of the plurality of welding parameters in response thereto (Luck, col.2, lines 47-48). 	For claim 6, Rapple in view of Luck teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface (22 as shown in fig.3 and 4) is configured to receive the selection of the polarity of the weld power in association with a selection of a flux-cored electrode wire type (par.31).  	For claim 7, Rapple in view of Luck teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface (22 as shown in fig.1) is configured to display (24 as shown in fig.1) an indication of the selected polarity 
power conversion circuitry (18 as shown in fig.1) configured to convert input power to weld power and to output the weld power via the first and second terminals (par.16); 
an interface (22 as shown in fig.1), comprising: a first input device configured to receive a selection of a wire feeding weld process or a non-wire feeding weld process (par.31, lines 1-5); and
control circuitry (20 as shown in fig.1) configured to, in response to receiving, via the interface (22 as shown in fig.1), an input associated with the wire feeding weld process from the first input device and an input associated with the first wire feeding weld process or the second wire feeding weld process or the selection of the output polarity (par.17), control the polarity of the weld power output via the power conversion circuitry (18 as show in fig.1) to the first and second terminals (par.23 and 31). 
Rapple fails to teach interface comprises a second input device configured to receive a selection of an inductance parameter of the weld power for a first wire feeding weld process and to alternately receive a selection of a polarity of the weld power for a second wire feeding weld process in association with the selection of the inductance parameter by exceeding a range of the selectable values of the inductance parameter via the second input device.
Luck further teaches interface (50 as shown in fig.2) comprises a second input device (60a or 60b as shown in fig.2) configured to receive a selection of an inductance parameter of the weld power for a first wire feeding weld process and to alternately 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding interface of Rapple to include weld inductance parameter as taught by Luck for purpose of allowing the controller to regulate at least one of the plurality of welding parameters in response thereto (Luck, col.2, lines 47-48).
For claim 14, Rapple in view of Luck teaches the invention as claimed and discussed above; except Rapple fails to teach wherein the interface is configured to receive the selection of the polarity of the weld power in association with a weld inductance parameter via the second input device. 
Luck further teaches wherein the interface is configured to receive the selection of the polarity of the weld power in association with a weld inductance parameter via the second input device (col.4, lines 35-41 and col.5, lines 5-15).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding interface of Rapple to include weld inductance parameter as taught by Luck for purpose of allowing the controller to regulate at least one of the plurality of welding parameters in response thereto (Luck, col.2, lines 47-48).
For claim 15, Rapple in view of Luck teaches the invention as claimed and discussed above; except Rapple fails to teach wherein the control circuitry is configured 
Luck further teaches wherein the control circuitry (13 as shown in fig.1) is configured to, in response to selection of the polarity of the weld power, control the weld inductance parameter to have a predetermined value (col.4, lines 35-41 and col.5, lines 5-15).
 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding interface of Rapple to include weld inductance parameter as taught by Luck for purpose of allowing the controller to regulate at least one of the plurality of welding parameters in response thereto (Luck, col.2, lines 47-48). 	For claim 16, Rapple in view of Luck teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface is configured to receive the selection of the polarity of the weld power in association with a selection of a flux-cored electrode wire type as the second wire feeding weld process (par.31).  	For claim 17, Rapple in view of Luck teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface (22 as shown in fig.1) is configured to display (24 as shown in fig.1) an indication of the selected polarity in response to receiving the selection of the polarity of the weld power or the selection of the second wire feeding weld process (par.17). .

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapple et al (2015/0136746) in views of Luck et al (8785817) as applied to claims above, and further in view of Kooken et al (2015/0014290).
Rapple, as modified by Luck, teaches all the limitation as previously set forth and Rapple further teaches, in claims 3 and 13, wherein the control circuitry (20 as shown in 
However, Rapple in view Luck fails to teach claims 2 and 12, wherein the power conversion circuitry comprises at least one of a full bridge topology or a half bridge topology. 
 	Kooken teaches, similar welding system, wherein the power conversion circuitry comprises at least one of a full bridge topology or a half bridge topology (par.54, lines 1-10).  	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding system of Rapple, as modified by Luck, to include a full bridge topology or a half bridge topology as taught by Kooken for purpose providing a current suitable for electric arc welding and improving system performance (Kooken, par.54).
Response to Amendments/Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
Applicant argues that Rappl and Luck combination does not teach or suggest the amendment limitation in claim 1.  However, examiner respectfully disagrees with applicant because Rappl teach a welding system that includes a welding power supply to provide welding power for a welding application. to a wire feeder and to determine a welding output polarity, the power supply and the wire feeder are connected thru 
The secondary reference, Luck, teaches, as shown in figure 2, of providing user interface 50 that includes multiple input devices for making selection of values of welding parameters and controlling at least one of a plurality of welding-type parameters in the welding-type device, such as, but are not limited to, current, voltage, inductance, pulse commands, and/or gas flow and polarity each welding process that can be selected has operational set points associated therewith for at least one of a plurality of welding parameters, to enable the operator to toggle through and select the desired welding process and a signal is sent to controller indicating the desired welding process, and this signal is relayed to the power source to provide the necessary welding inputs for the selected process. Therefore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Rappl with Luck as discussed in the rejection fully meets all the claimed limitations.  
Applicant argues that Rappl and Luck combination does not teach or suggest the amendment limitation in claim 11.  However, examiner respectfully disagrees with applicant because Rappl teach a welding system that includes a welding power supply to provide welding power for a welding application. to a wire feeder and to determine a welding output polarity, the power supply and the wire feeder are connected thru terminal and to detect whether the wire feeder is in communication with the welding power supply, to detect a current welding process of the welding power supply if the wire feeder is in communication with the welding power supply, and to set a new welding process based on the current welding process and the welding output polarity and user interface for the user to input and to make selection and controlling welding process. However, Rappl does not teach a second input device configured to receive a selection of an inductance parameter of the weld power for a first wire feeding weld process and to alternately receive a selection of a polarity of the weld power for a second wire feeding weld process in association with the selection of the inductance parameter by exceeding a range of the selectable values of the inductance parameter via the second input device.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Rappl with Luck as discussed in the rejection fully meets all the claimed limitations.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761